DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-15 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims	1-8, 10 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for salt forms, does not reasonably provide enablement for solvates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The claims are drawn to solvates.  But the numerous examples presented all failed to produce a solvate.  These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  Hence, applicants must show that solvates can be made, or limit the claims accordingly.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Treatment of liver diseases of disorders in general, cannot be deemed enabled.
Preliminarily, attention is drawn to In re Schmidt, 153 USPQ 640, 653, a case which was also drawn to liver disorders generally.  The decision makes it clear that such claims cannot be considered enabled for such a scope. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added).  The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.”  The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims.
(a) Scope of the compounds.  The compounds of the instant invention are directed to cyclic phosphates.
	(b) Scope of the diseases covered.  The scope is extremely broad because of the vast range of liver disorders.  Alcoholic liver disease can take the form of alcoholic fatty liver, alcoholic hepatitis, alcoholic fibrosis and sclerosis of liver, alcoholic cirrhosis of liver and alcoholic hepatic failure.  There are different forms of hepatitis, e.g. viral hepatitis (from the A, B, C, D, E, and F and G viruses), Autoimmune Hepatitis, steatohepatitis (which can be caused by alcohol and other drugs or by diabetes mellitus, but also includes non-alcoholic steatohepatitis or "NASH”), drug induced hepatitis or toxic hepatitis.  These can be acute or chronic.  Cirrhosis comes in a number of types, viz, alcoholic cirrhosis, postnecrotic cirrhosis, Primary and also Secondary Biliary Cirrhosis, and emochromatosis(or HFE, which occurs in 4 forms, 3 autosomal recessive, one autosomal dominant).  There are also forms of cirrhosis secondary to Wilson's disease, to galactosemia, and to cystic fibrosis.  There are Space-Occupying Lesions of the hepatocytes, including those arising from Hepatomas, metastatic tumors, Abscesses and Cysts.   There is a substantial collection of hereditary hyperbilirubinemias which includes (1) those resulting in predominantly unconjugated hyperbilirubinemia: Gilbert (or Arias) syndrome, Crigler-Najjar syndrome type I, and Crigler-Najjar syndrome type II; and (2) those resulting in predominantly conjugated hyperbilirubinemia: Dubin-Johnson syndrome, and Rotor syndrome, for example.  There are also disorders arising from infiltration into the hepatocytes, e.g. infiltration of Glycogen, Fat, and Amyloid.  And there are other Parenchymal Diseases as well.  Another group is the Hepatobiliary or cholestatic Disorders which reflects the inability to make or secrete bile.  These include the extrahepatic Biliary Obstructions, the intrahepatic Biliary Obstruction, Primary sclerosing cholangitis (PSC), and Caroli's disease.  In this category is also Biliary Atresia, which exists in the isolated or postnatal form, and in fetal/embryonic form where it is associated with situs inversus or polysplenia/asplenia.  It exists in three structural types: type I involves obliteration of the common duct, while the proximal ducts are patent; type II is characterized by atresia of the hepatic duct, with cystic structures found in the porta hepatis; and type III involves atresia of the right and left hepatic ducts to the level of the porta hepatis.  There are various carcinomas of the liver, hepatocellular carcinoma, combined hepatocellular cholangiocarcinoma, cholangiocarcinoma (intrahepatic), bile duct cystadenocarcinoma and undifferentiated carcinoma of the liver.  There are two types of liver hemangioma: cavernous and hemangioendothelioma.  There is also Hepatoblastoma, which unlike most primary liver tumors arises in an otherwise normal liver.  Most liver cancers, however are secondary. The most common types of cancer that spread to the liver start in the bowel, breast, pancreas, stomach, lung, ovary, or skin (melanoma), but there are others as well, including e.g.  eye cancers, neuroendocrine tumors, such as pancreatic islet cell and carcinoid tumors.  The majority of metastatic cancers can land up in the liver, and indeed, the liver is the second most common secondary site.  Yet another group are the Hepatic Vascular Disorders, which include Chronic Passive Congestion, Hepatic Vein Thrombosis (Budd Chiari Syndrome) Portal Vein Thrombosis, portal hypertension and assorted Arteriovenous Malformations.  There is cholestasis which can occur in different forms, such as benign recurrent intrahepatic cholestasis, Zellweger syndrome, cholestasis-lymphedema syndrome, Byler disease and progressive familial intrahepatic cholestasis; some of these are hereditary.  There is fatty liver, intrahepatic biliary hypoplasia, Hepatosplenomegaly, Hepato-Renal Syndrome, Reye's syndrome, Niemann-Pick Diseases (in 5 forms, A-E), Hereditary infantile tyrosinemia, and Alagille Syndrome.  There are numerous deficiency disorders.  There is an entire family of I-1-Antitrypsin deficiency disorders.  There is galactose-1-phosphate uridylyltransferase deficiency (galactosemia).  Type I glycogen storage disease (Glucose-6-Phosphatase deficiency or Von Gierke Disease) is the main form, but there is also a form Ia which can occur in many allelic variants.  There are some porphyrias, including Porphyria cutanea tarda, congenital erythropoietic porphyria and Hepatoerythropoietic porphyria (HEP); these are uroporphyrinogen decarboxylase deficiency disorders.  There is also erythropoietic protoporphyria (EPP), a ferrochelatase deficiency disorder, which also exists in occur in many allelic variants.  There are Hepatic granulomas arising from berylliosis and from sarcoidosis.  Liver disorders arising from infection include Hepatosplenic schistosomiasis, portal hypertension in schistosomiasis and syphilitic liver disease.  There are various types of hepatic abscess of liver, including cholangitic, haematogenic, lymphogenic, and pylephlebitic, as well as amoebic liver abscess.  There is phlebitis of portal vein (including pylephlebitis) amyloid degeneration of liver, congenital cystic disease of liver, hepatic vein thrombosis, hepatomegaly, portal vein thrombosis, nonalcoholic fatty liver disease (NAFLD),chronic passive congestion of liver, central haemorrhagic necrosis of liver, infarction of liver, peliosis hepatis (including hepatic angiomatosis), hepatic veno-occlusive disease, portal hypertension, hepatorenal syndrome, simple cyst of liver, focal nodular hyperplasia of liver and hepatoptosis.  And this list is by no means complete.
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
(3) Direction or Guidance:  That provided is very limited. The dosage range information set forth in the specification on page 60 is from about 1 to about 2500 mg per day.  Moreover, this is generic, the same for the many disorders covered by the specification.  Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for HBV or liver cancer.
(4) State of the Prior Art:  These compounds are cyclic phosphates.  So far as the examiner is aware, no cyclic phosphate of any kind have been used for the treatment of liver disease or liver cancer in general as claimed herein.
(5)  Working Examples:  There are only 11 working examples and their diastereoisomer taught in the specification.
(6) Skill of those in the art:  The skill varies considerably because there is such a range of liver disorders.  However, the great majority of liver disorders cannot be treated.  This is especially true for the genetic disorders, which are quite numerous.  Sometimes, a modest amount of management of symptoms can be done, without treating the disease itself or its progression.  Even these, however, are often not pharmaceutical treatments.  Thus, for example, assorted iron overload disorders are dealt with by therapeutic phlebotomy (bleeding), which doesn’t treat the disease itself, but reduces the harm from the excess iron.  For Primary Biliary Cirrhosis, an important liver disease, Questran can be given for itching, and Vitamin D to help the body absorb calcium from the intestine, but the only treatment for PBC itself is liver transplantation.  Things such as Hepatosplenomegaly simply cannot be treated.  For biliary atresia, surgical intervention is the only mechanism available for therapy.  Part of the problem is that, aside from the hereditary disorders, which are numerous, many have no clear origin.  For example, for biliary atresia, extensive research into infectious agents as well as genetic factors have failed to pinpoint a cause.
(7) The quantity of experimentation needed:  Owing especially to factors (1) and (6), the quantity is expected to be high. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter w9hich the applicant regards as his invention.

Claims 1, 9, 10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the species at the end of the claim which contains a nitrogen atom which is not valence satisfied.
Claim 9 is vague and indefinite in that it is not known what is meant by the 2nd species in line 3 on page 8 which contains a nitrogen atom which is not valence satisfied.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dukhan et al., WO 2015/161137.  Dukhan teaches the compounds, compositions and method of use of the compounds of Formula (I) where A is O; V is H; R4 is H; R2 is H; R3 is OH; R1 is -CH2-CH2-CH2-C(O)O-CH(CH3)2; and B is 
    PNG
    media_image1.png
    102
    89
    media_image1.png
    Greyscale
as set forth in examples 112, 112a and 112b.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 9-12, 14 and 18 of copending Application No. 17/496,215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions and method of use of the compounds of Formula (I) where B is 
    PNG
    media_image2.png
    142
    284
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    132
    199
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    139
    192
    media_image4.png
    Greyscale
and X-Y-Z is C(R14)2-C(R15)2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 6-10 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 11, 13 and 16 of U.S. Patent No. 10,899,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions and method of use of the compounds of Formula (I) where B is 
    PNG
    media_image5.png
    156
    178
    media_image5.png
    Greyscale
and m is 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624